Citation Nr: 1817095	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  08-32 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include as due to exposure to herbicide agents.  

2.  Entitlement to a rating in excess of 10 percent for a service-connected scar to the right side of the head from a shrapnel injury for the entire period on appeal.  

3.  Prior to October 20, 2007, entitlement to a compensable rating for service-connected scars on the right lower extremity, including the right thigh and right calf.  

4.  Beginning October 20, 2007, entitlement to a rating in excess of 10 percent for the service-connected scars on the right lower extremity, including the right thigh and right calf.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was previously before the Board in January 2012 and September 2016.  The Board decision, dated January 2012, remanded the claims for additional development.  Specifically, the RO was directed to provide the Veteran with proper VCAA notice related to reopening previously denied service-connection claims and to afford the Veteran an updated VA scars examination.  

After further development, the RO granted service connection for a lumbar spine and bilateral knee disabilities in a May 2014 rating decision.  The RO also granted service connection for muscle group XV injury, status post superficial fragment wound to the right thigh in the May 2014 rating decision and assigned a 10 percent disability rating effective January 9, 2013.  As these issues have been resolved and the grant of service connection is a full benefits sought, these issues are no longer before the Board.  Additionally, the Veteran did not file a timely appeal to any of the assigned ratings; thus, the ratings assigned for these disabilities are not before the Board.  

The claim was returned to the Board in September 2016.  The Board reopened the claim for service connection for basal cell carcinoma and a lung condition.  Further the Board granted service connection for the basal cell carcinoma and remanded the claim for service connection for a lung condition to afford the Veteran a VA examination.  Subsequently, an October 2016 rating decision effectuated the Board's grant for service connection of basal cell carcinoma and assigned a 30 percent disability rating effective June 28, 2007.  Included in the RO's assignment of the 30 percent rating for the basal cell carcinoma was a determination that the Veteran was not entitled to a separate compensable rating for scarring under DC 7804 unless at least one scar was painful or unstable.  The Veteran did not file a timely notice of disagreement to the assignment of this initial rating or denial of the separate rating for scars; therefore, residuals of the basal cell carcinoma, to include scarring from biopsies and excisions, are also not before the Board.  

The September 2016 Board decision remanded the issues of the residual scarring to the right side of the head and to the right lower extremity from shrapnel injuries for updated examinations.  The Board also remanded the claim for service connection for a lung disability to afford the Veteran a VA examination to determine if such condition was related to service.  These claims have now been returned to the Board for further development.  

The issue of service connection for a lung condition, to include as due to exposure to herbicide agents is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's scar on the right side of his head from a shrapnel injury has been manifested by subjective symptoms of pain, numbness, and surface contour depressed on palpation.  

2.  For the entire period on appeal, the two residual scars from shrapnel injuries on the right lower extremity, to include one scar on the right thigh and one scar on the right calf, have been manifested by competent reports of pain.  

CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, a rating in excess of 10 percent for residuals of a shrapnel wound of the face and head have not been met.  38 U.S.C. 
§§ 1155 (2012); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2008, 2017).

2.  Prior to October 20, 2007, the criteria for a 10 percent rating, but no higher, for two painful scars on the right lower extremity, to include the right thigh and the right calf, are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008, 2017).

3.  Beginning October 20, 2007, the criteria for a rating in excess of 10 percent for two painful scars on the right lower extremity, to include the right thigh and the right calf, are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Matters

The Board limits its discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381  (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  

II.  Pertinent Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes (DC), is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

During the pendency of this appeal, the criteria for rating scars was revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim was filed prior to October 23, 2008; as such, the Board will consider both the "old" and "revised" criteria.

Prior to October 23, 2008, Diagnostic Code 7800 (old criteria) provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation. 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation. 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation.

The revised rating criteria for Diagnostic Code 7800 (effective October 23, 2008) are similar to the rating criteria in effect prior to October 23, 2008 and now provides for evaluation of burn scars, in addition to disfigurement.  Furthermore, two supplemental Notes were added.  Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and 38 C.F. R. 
§ 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic 7800 (2017).  

Diagnostic Code 7802 (old criteria) governed scars other than the head, face, or neck, that were superficial and did not cause limited motion.  A 10 percent evaluation was assignable for area or areas of 144 square inches (929 square centimeters) or greater.  Under the revised criteria, Diagnostic Code 7802 provides for no more than a 10 percent rating and requires involvement of an area or areas of 144 square inches (929 sq. cm.).  

Under DC 7803 (effective only prior to October 23, 2008), a 10 percent rating is warranted for superficial and unstable scars.  Note (1) under DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under DC 7803, a maximum rating of 10 percent is warranted for superficial scars that are painful on examination.  DC 7803 is no longer in effect under the revised DCs.  

Under Diagnostic Code 7804 (old criteria), a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2007).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Under the revised Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A maximum of 30 percent rating is warranted for five or more scars that are painful or unstable.  If one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  

Under DC 7805, any other scars (including linear scars) are to be rated based on the limitation of function of the affected body part.  

A.  Scar to the Right Side of the Head Related to a Shrapnel Wound  

The Veteran is in receipt of a 10 percent rating under Diagnostic Code 7800 for his head scars for the entire appellate period.  He maintains a higher rating is warranted. 

The Veteran's spouse submitted a statement regarding the shrapnel wound scar on his head.  She stated that the Veteran began experiencing headaches on the right side of his head in the 1970s, and he had the headaches for 20 years.  She also reported the headaches have decreased in frequency.  

VA treatment records do not reflect any complaints or treatment with regard to the shrapnel wound of the right side of his face.  

The Veteran was first afforded a VA examination in March 2009.  The examiner related that the Veteran had surgery in service to remove shrapnel from the side of his head, but the Veteran could still feel something where his head was injured.  The Veteran also described a history of headaches on the right side of his head, but reported that they had resolved.  The examiner reported the Veteran's head scar on the right side was not visible to the examiner where the Veteran indicated he was hit with the shrapnel.  The Veteran also speculated that the scar may have disappeared.  

In a January 2013 VA examination report, the examiner noted that there were no scars of the head, face, or neck.  

The Veteran was afforded an Agent Orange examination in January 2014.  The examiner noted scars on the top of the Veteran's head and on the left jaw.  The Veteran identified these scars as being due to removal of skin cancer lesions and not related to the shrapnel wounds on the right side of his head.  

A May 2017 VA scars examination report indicated there was a scar on the right temple due to shrapnel injury.  The Veteran experienced intermittent pain that radiated around the right eye.  The Veteran also reported tingling and numbness around the scar.   Physical examination revealed the scar had a slight bluish discoloration, indicative of retained shrapnel.  The examiner reported that the scar was not painful or unstable.  There was no loss of covering of skin over the scar.  The scar measured 0.5 centimeters x 0.25 centimeters.  The examiner found the surface contour of the scar depressed on palpitation and the scar was hyperpignmented.  The total surface area on the head, face and neck affected by the hyperpigmentation was approximately 0.125 centimeters squared.  No elevation, adherence to underlying tissue, or missing underlying soft tissue was noted.  The examiner did not find distortion or asymmetry of facial features, visible tissue loss, or palpable tissue loss.  There were no functional limitations due to the scar.  

Upon review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's scar from the shrapnel wound on the right side of his head is not warranted for the entire rating period on appeal.  There is no evidence showing that the Veteran's scars have resulted in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or with two or three characteristics of disfigurement.  Specifically, the Veteran has one characteristic of disfigurement as described in Note 1 under revised Diagnostic Code 7800.  

During the May 2017 VA scars examination, the examiner noted that the Veteran's scar had surface contour that was depressed on palpation.  This is a characteristic of disfigurement specifically contemplated in Note 1 under revised Diagnostic Code 7800.  The Veteran's scar was hyperpigmented, which is part of a second criteria under Note 1 of DC 7800 for disfiguration; however, the hyperpigmentation must affect at least a surface are of 39 square centimeters or more.  Here, the Veteran's head scar does not affect at least 39 square centimeters of surface area.  

Of note, although the Veteran was not specifically found to have surface contour depression on palpation prior to the May 2017 VA examination, there was no indication by the examiner that this symptom did not exist prior to this examination.  Further, the Board finds it unlikely that the Veteran's scars would have resulted in less symptomatology closer in time to the initial injury.  It is also unlikely that the scar on the right side of his head became worse on the very date of his May 2017 examination.  

Additionally, the Board considered whether the Veteran could receive a higher than 10 percent rating under other applicable rating codes.  The Board finds he cannot. DCs 7801 and 7802 do not apply to scars on the head, face, and neck.  The Veteran is already in receipt of a 10 percent rating for the entire period on appeal, and application of DC 7803 (old criteria) would not afford him a higher rating, as 10 percent is the maximum rating under DC 7803.  The Veteran does not have more than two scars on the head related to the shrapnel injury, so therefore a higher rating than 10 percent cannot be obtained under DC 7804.  Finally, the evidence of record does not indicate the scar is productive of limitation of function; therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 7805. 

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 10 percent for the shrapnel injury scar to the right side of the head.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 

B.  Rating for Shrapnel wounds in Right Leg  

Prior to October 20, 2007, the Veteran was in receipt of a noncompensable rating under Diagnostic Code 7804 for the scars on his right lower extremity from shrapnel injuries.  Beginning October 20, 2007, the Veteran is in receipt of a 10 percent rating for the right lower extremity shrapnel injuries under DC 7804.   He maintains higher ratings are warranted for both periods.  The Veteran contends he is entitled to higher ratings during both periods.  

Turning to the relevant evidence of record, the Veteran was afforded a VA scars examination in October 2007.  The Veteran reported the scars were painful.  The examiner measured the scar on the right thigh at 2.5 centimeters wide and 1.5 centimeters long.  The scar on the right lateral lower leg measured 1 centimeter wide and 1 centimeter long.  For both scars, the examiner found tenderness on palpation, as well as adherence to underlying tissue.  No limitation of motion, underlying tissue damage, skin ulceration, or skin breakdown over the scar was observed for either scar.  The examiner indicated that no all test results were included on the exam report.  

The Veteran submitted a private treatment letter in October 2008 from his private treating physician, Dr. J.H.  Dr. J.H. reported that the Veteran's X-ray studies showed a 1 centimeter by 1 centimeter tear drop shaped metallic objected in the Veteran's mid-posterior calf which appeared to be shrapnel.  The calf was found to be slightly tender.  Dr. J.H. measured the scar on the calf to be approximately 2 centimeters by 2 centimeters.  

The Veteran was afforded another VA scars examination in March 2009.  The Veteran experienced pain, weakness, soreness, and burning in the right leg, specifically the right thigh.  These symptoms have been attributed to a now service-connected muscle injury, which has been separately rated at 10 percent disabling.  The Veteran did not report specific flare ups related to the scars.  The Veteran was not prescribed pain medications for the scar pain, but the examiner noted the Veteran was prescribed pain medication for his other disabilities.  The examiner measured the scar on the right lateral thigh as 1.1 inches long.  The examiner measured the scar on the right lateral calf as 0.5 inches by .0.5 inches.  The examiner found there was no evidence of tissue loss in either the right thigh or the right calf.  No tenderness was found to sensation.  No adhesions, tendon damage, bone, joint, nerve, damage was noted.  Both scars were slightly hyperpigmented.  The texture was normal with stability.  There was no elevation or depression.  Both scars appeared to be superficial without inflammation, edema, or keloid formation.  No areas of induration or inflexibility were found.  The scars did not limit the Veteran's range of motion.  The examiner's diagnosis was right lower extremity scars without significant sequelae.  

The Veteran was afforded yet another VA scars examination in January 2013.  The examiner found two scars on the right lower extremity.  The examiner reported that neither scar on the right lower extremity were painful or unstable as indicated by frequent loss of covering of the skin over the scar.  Neither scar was from a burn.  The scars were described as being on the right lateral thigh and the right posterior calf.  The scar on the right thigh was deep and nonlinear, measuring 3 centimeters by 2 centimeters.  The scar on the right calf was linear measuring 1 centimeter.  The total surface area affected by deep nonlinear scars was approximately 6 square centimeters.  No limitation of function was found due to either scar.  

The Veteran was afforded an additional VA examination for the scars of the right lower extremity in December 2016.  The Veteran experienced numbness and tingling in the right leg in the area of the scars.  The examiner found there was one objectively painful scar, which the Veteran described as intermittently painful and rated the pain as a 5 out of 10 on a 10 point scale, with 10 being the most painful.  The examiner found there were no unstable scars or scars with frequent loss of covering of skin.  None of the scars were due to burns.  There were two scars noted.  The first scar was on the right lateral thigh, was described as superficial and non-linear, and measured 2 centimeters by 3 centimeters.  The second scar was located on the right lateral lower leg, was described as superficial and non-linear, and measured 1 centimeter by 1 centimeter.  The scar on the right lateral lower leg was tender to palpation.  The total surface area affected by the two scars was approximately 7 square centimeters.  There were no deep non-linear scars found on examination.  No functional impact from the scars were reported by the Veteran or noted by the examiner.  

Accordingly, the relevant medical evidence of record indicates that, throughout the relevant period on the appeal, the Veteran has two scars that are painful but stable on the right lower extremity due to shrapnel injuries.  At worst, the scar on the right thigh is deep, nonlinear, and painful but not unstable, and measured 6 square centimeters.  At worst, the scar on the right calf is linear, painful but not unstable.  The evidence indicates the scar on the right calf covers approximately 1 square centimeter of surface area.  At worst, the total square centimeters affected of the Veteran's right lower extremity was measured at approximately 7 centimeters squared.  

Under the revised code, the scars on the right lower extremity would have to be deep, nonlinear, and affect least 77 square centimeters of surface area for a 20 percent disability rating to apply under DC 7801.  At worst, the Veteran has one deep, nonlinear scar, but with both scars surface area combined, the surface area affected is only 7 square centimeters of surface area.  The maximum rating under DC 7802 and the "old" DC 7803 is 10 percent; thus, the Veteran cannot be afforded a higher rating under either of these DCs.  Under DC 7804, the Veteran would have to have three or more painful and/or unstable scars on the right lower extremity from shrapnel injuries to warrant a rating of 20 percent or higher.  The evidence shows that the Veteran has two painful but stable scars on the right lower extremity related to the shrapnel injury and no more.  DC 7800 is for scars to the head, face or neck and is inapplicable to scars located on the right lower extremity.  Finally, the evidence of record does not indicate the scar is productive of limitation of function; therefore, a higher rating is not warranted under Diagnostic Code 7805. 

With regard to the noncompensable rating assigned prior to October 20, 2007, the Board finds it unlikely that the Veteran's scars would have resulted in less symptomatology closer in time to the initial injury.  It is also unlikely that the scars on the right lower extremity became worse on the very date of his October 2007 scar examination.  Thus, after reviewing the evidence of record, both lay and medical, the Board finds that a 10 percent rating is warranted, but no higher, for the entire period on appeal.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 10 percent for shrapnel injury scars to the right lower extremity.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 

III.  Additional Matters

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

A disability rating in excess of 10 percent for the shrapnel injury to the right side of the head is denied. 

Prior to October 20, 2007, a disability rating of 10 percent, but no higher, for the shrapnel injury to the right lower extremity is granted.  

Beginning October 20, 2007, a disability rating in excess of 10 percent for the shrapnel injury to the right lower extremity is denied


REMAND

The issue of service connection for a lung condition/respiratory disability must be remanded for a new VA examination.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  The claim was remanded by the Board in September 2016 to afford the Veteran a VA examination to obtain medical opinions on whether the Veteran's COPD or other respiratory condition had onset or was otherwise related to service, to include exposure to herbicide agents in Vietnam.  The Veteran was afforded a VA examination in December 2016; however, the examination is based on an inaccurate recitation of the Veteran's medical history and apparent incomplete review of the medical evidence of record.  Additionally, the medical opinions provided are not supported by an adequate rationale.  This is the only VA examination of record for the lung/respiratory condition.  

For example, the December 2016 examiner reported the Veteran was not diagnosed with a respiratory disorder until 1989.  This is not accurate.  There are medical records associated with the claims file that diagnose the Veteran with pneumonia, possibly fungal in nature, as early as June 1979.  Additionally, the examiner reports there were no respiratory conditions diagnosed or treated during service.  However, the Veteran reported to the 173rd Aid station in January 1966 with a sore throat and a cold.  Further, the Veteran was diagnosed in August 1967, during service, with upper respiratory symptoms, treated with antibiotics, and restricted to his quarters for 24 hours to rest.  The examiner's medical history for the Veteran is factually inaccurate.  

Additionally, the examiner did not provide an adequate rationale for the medical opinions provided.  Specifically, the opinion that the Veteran's COPD is not caused by herbicide agent exposure in Vietnam is inadequate.  The examiner merely stated that the Veteran was not diagnosed or treated in service with respiratory symptoms, which is not accurate, and that he was not diagnosed with a respiratory condition within one year of service discharge.  This does not address the question of whether herbicide agents may cause the Veteran recurrent respiratory conditions, to include pneumonia, COPD, bronchitis, and asthma.  

Thus, the claim for service connection for a lung condition/respiratory disorder must be remanded for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After requesting any necessary documentation from the Veteran, attempt to obtain all additional CT scan reports of the chest, lungs, and sinuses.  If no other records are available, please indicate such in the claims file.  

*The Veteran reported in his October 2008 VA Form 9 that he was being afforded CT scans every 6 months because of his many bouts of pneumonia, chronic lung problems, bronchitis, and asthma.  However, recurrent CT scan reports every 6 months are not associated with the claims file.  He does not indicate whether these CT scans were through VA or through another private treatment provider.  

2.  Schedule the Veteran for a new VA respiratory examination with a different examiner, if possible.  The examiner should review all pertinent records associated with the claims file. 

After examining the Veteran and reviewing the claims file, the examiner is requested to address the following:

**Please note the records review and resulting medical history provided by the December 2016 VA examination report is incomplete.**  

(a)  Identify all currently disabilities that have been diagnosed within the claims period, to include COPD.  Indicate whether the Veteran has a current chronic bronchitis and/or current chronic pneumonia.  

**A discussion of the following medical records and medical findings in the rationale for the opinion provided is requested:  Private treatment records in June 1979 indicate the Veteran had pneumonia that was not responsive to antibiotics and was thought to potentially be fungal in nature.  Additionally, the Veteran had pneumonia and bronchitis 12 times between the late 1960s and 1996 as noted in the November 1998 VA general medical examination.  Additionally the Veteran has been diagnosed with pneumonia at least 4 more times and bronchitis and/or bronchial asthma at least 7 more times since the 1998 VA respiratory examination.  

(b)  Provide an opinion on whether the Veteran's currently diagnosed respiratory disabilities had onset during service or are otherwise related to service.  

*STRs report upper respiratory symptoms during service in January 1966 and August 1967.  

(c)  Provide an opinion on whether each of the Veteran's respiratory disabilities could be caused by or aggravated by exposure to herbicide agents in Vietnam.  

3.  Readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


